Filed 7/8/21 Mendoza v. Penske Automotive Group CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 JOSE Q. MENDOZA,

          Plaintiff and Appellant,                                       E074419

 v.                                                                      (Super. Ct. No. CIVDS1802893)

 PENSKE AUTOMOTIVE GROUP, INC.,                                          OPINION

          Defendant and Respondent.


         APPEAL from the Superior Court of San Bernardino County. David S. Cohn,

Judge. Affirmed.

         Jose Q. Mendoza, in pro. per. for Plaintiff and Appellant.

         Arent Fox, John D. Bronstein and George N. Koumbis, for Defendant and

Respondent.




                                                             1
                                             I.

                                    INTRODUCTION

       Pro. per. plaintiff and appellant, Jose Q. Mendoza, sued PAG Ontario B1, Inc. dba

BMW of Ontario, and its parent company, defendant and respondent, Penske Automotive

Group, Inc., for various claims related to his purchase of a BMW. The trial court ordered

Mendoza’s claims against BMW of Ontario to be arbitrated, and the arbitrator found that

BMW of Ontario was not liable for any of the claims. Penske then moved for judgment

on the pleadings on the ground Mendoza’s claims against Penske were barred under the

doctrines of claim preclusion or collateral estoppel. The trial court agreed, granted the

motion, and entered judgment for Penske.

       Mendoza appeals. We find no error and affirm the judgment.

                                             II.
                                                                         1
                  FACTUAL AND PROCEDURAL BACKGROUND

       Mendoza went to BMW of Ontario’s dealership to purchase a certified pre-owned

vehicle. While there, Mendoza decided to buy a certified pre-owned 2011 BMW 3

Series. During its “sales pitch,” BMW of Ontario gave Mendoza a “Certified Pre-Owned

vehicle Inspection Checklist,” which contained false information about the vehicle.

BMW of Ontario also offered to buy Mendoza’s Cadillac from him for $1,000.




       1
         The facts are drawn from Mendoza’s operative complaint and we assume their
truth. (See Stevens v. Superior Court (1999) 75 Cal.App.4th 594, 601.)

                                             2
       Shortly after purchasing the BMW, Mendoza found that the vehicle had several

defects, which BMW of Ontario fixed. Several weeks after purchasing the vehicle,

however, BMW of Ontario still had not paid Mendoza $1,000 for his Cadillac. Mendoza

decided to return the BMW and asked BMW of Ontario to return his Cadillac. BMW of

Ontario agreed, but failed to return the title and registration for the Cadillac. BMW of

Ontario also never paid Mendoza the $1,000 for his Cadillac and did not refund his BMW

purchase for almost one month after he returned it.

       Mendoza decided to obtain a new certificate of title and registration for his

Cadillac because BMW of Ontario refused to return the car’s title and registration to him.

In the ensuing weeks, Mendoza unsuccessfully tried to get his Cadillac’s title and

registration from BMW of Ontario. BMW of Ontario eventually told Mendoza that he

had to sign a release and “Power of Attorney” before it would return the Cadillac’s title to

him. Mendoza refused because he believed signing the forms would allow BMW of

Ontario to own his Cadillac illegally. After seven months of back-and-forth with BMW

of Ontario, BMW of Ontario returned Mendoza’s title for his Cadillac.

       Mendoza sued BMW of Ontario and Penske for fraud, products liability, and for

allegedly violating several consumer protection statutes. Mendoza did not differentiate

between BMW of Ontario and Penske in his Complaint. He alleged the same causes of

action against each entity based on the same allegations and sought the same relief from

them. Mendoza argued Penske was liable for BMW of Ontario’s conduct because Penske

is BMW of Ontario’s parent corporation.



                                             3
       BMW of Ontario moved to compel arbitration of Mendoza’s claims. The trial

court granted the motion, ordered Mendoza to arbitrate his claims against BMW of

Ontario, and stayed his claims against Penske.

       The arbitrator ruled in BMW of Ontario’s favor. The arbitrator found, among

other things, that Mendoza “ha[d] not proved that he suffered any compensable damages

as a result of any action, inaction, or policy of [BMW of Ontario].” The arbitrator ruled

that Mendoza “shall take nothing by his claims against” BMW of Ontario. The trial court

confirmed the arbitrator’s award and entered judgment for BMW of Ontario on all of

Mendoza’s claims.

       Penske moved for judgment on the pleadings, arguing that Mendoza’s claims

against Penske were barred by the doctrines of claim preclusion and issue preclusion.

The trial court agreed, granted the motion, and entered judgment for Penske. Mendoza

timely appealed.

                                             III.

                                       DISCUSSION

       “Claim preclusion . . . acts to bar claims that were, or should have been, advanced

in a previous suit involving the same parties. [Citation.]” (DKN Holdings LLC v.

Faerber (2015) 61 Cal.4th 813, 824.) Claim preclusion “‘prevents relitigation of the

same cause of action in a second suit between the same parties or parties in privity with

them,’” and applies if the “second suit involves (1) the same cause of action (2) between

the same parties [or parties in privity with them] (3) after a final judgment on the merits



                                              4
in the first suit. [Citations.]” (Ibid.) An arbitrator’s award has preclusive effect under

the doctrine of claim preclusion. (See Brinton v. Bankers Pension Services, Inc. (1999)

76 Cal.App.4th 550, 556.) We review de novo the trial court’s finding that Mendoza’s

claims against Penske are barred by claim preclusion. (Samara v. Matar (2017) 8

Cal.App.5th 796, 803.)

       All three elements of claim preclusion are met here. Mendoza asserted identical

claims against BMW of Ontario and Penske. The arbitrator’s decision was on the merits.

The arbitrator found that BMW of Ontario was not liable for any of Mendoza’s claims

and that he deserved no damages because he suffered none. The trial court entered final

judgment for BMW of Ontario based on that decision.

       Mendoza argues Penske was not in privity with BMW of Ontario because they
                                                            2
were “business partners” and “joint and several obligors.” Even if true, BMW of

Ontario and Penske may still be in privity for purposes of Mendoza’s claims.

       “‘“Privity” as used in the context of [claim preclusion] does not embrace

relationships between persons or entities, but rather it deals with a person’s relationship

to the subject matter of the litigation. [Citation.]’ [Citation.]” (Cal Sierra Development,

Inc. v. George Reed, Inc. (2017) 14 Cal.App.5th 663, 674 (Cal Sierra), italics in

original.) “[P]rivity requires the sharing of ‘an identity or community of interest,’ with

‘adequate representation’ of that interest in the first suit, and circumstances such that the


       2
           Penske argues Mendoza forfeited these arguments by failing to assert them in
the trial court, but Mendoza raised them in his opposition to Penske’s motion for
judgment on the pleadings.

                                              5
nonparty ‘should reasonably have expected to be bound’ by the first suit. [Citation.] A

nonparty alleged to be in privity must have an interest so similar to the party’s interest

that the party acted as the nonparty’s ‘“‘virtual representative’”’ in the first action.

[Citation.]” (DKN Holdings LLC v. Faerber, supra, 61 Cal.4th at p. 826.)

       In his Complaint, Mendoza asserted BMW of Ontario and Penske were liable for

the same claims based on the same allegations, and he sought the same relief from them.

In his opposition to Penske’s motion for judgment on the pleadings, Mendoza argued that

Penske was liable for BMW of Ontario’s conduct on various theories, including that

Penske is BMW of Ontario’s parent corporation and its “alter ego.” All of Mendoza’s

claims against Penske, however, are predicated exclusively on BMW of Ontario’s

conduct. Mendoza thus acknowledged at the hearing on Penske’s motion that Penske’s

liability for his claims was derivative of BMW of Ontario’s liability. “[D]erivative

liability establishes privity.” (Cal Sierra, supra, 14 Cal.App.5th at p. 673.)

       Moreover, given that Mendoza argued Penske’s liability turned on BMW of

Ontario’s conduct and he alleged the same claims against them, Penske and BMW of

Ontario’s interests as they relate to Mendoza’s claims are identical. BMW of Ontario

therefore acted like Penske’s “virtual representative” in the arbitration. (DKN Holdings

LLC v. Faerber, supra, 61 Cal.4th at p. 826; see Cal Sierra, supra, 14 Cal.App.5th at p.

674 [separate corporations were in privity because plaintiff’s claims against them

concerned same subject matter and corporations would be “adversely and similarly

impacted” if plaintiff’s claims succeeded].) BMW of Ontario and Penske were therefore



                                               6
in privity with each other for purposes of Mendoza’s claims. The trial court correctly

found that claim preclusion bars Mendoza’s claims against Penske.

       Finally, Mendoza argues the trial court abused its discretion by denying his

request for leave to amend his Complaint. We disagree. The trial court properly found

that Mendoza’s claims were barred by claim preclusion, and he has provided no argument

as to how he could amend his complaint to avoid that bar. (See Coutin v. Lucas (1990)

220 Cal.App.3d 1016, 1020 [appellant bears the burden of showing complaint can be

amended to state viable claim].) The trial court therefore did not err in sustaining

Penske’s demurrer to Mendoza’s claims without leave to amend.

                                            IV.

                                      DISPOSITION

       The judgment is affirmed. Penske may recover its costs on appeal.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                CODRINGTON
                                                                                         J.

We concur:


McKINSTER
                Acting P. J.


MILLER
                          J.




                                             7